          Case 1:20-cv-03569-JPC Document 83 Filed 11/04/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    11/4/2020
----------------------------------------------------------x
                                                          :
AENERGY, S.A., and COMBINED CYCLE :
POWER PLANT SOYO, S.A.,                                   :
                                                          :
                           Plaintiffs,                    :
                                                          :
         - vs -                                           :
                                                          :
REPUBLIC OF ANGOLA; MINISTRY OF
                                                          :
ENERGY AND WATER OF THE
                                                          :
REPUBLIC OF ANGOLA; MINISTRY OF
                                                          :
FINANCE OF THE REPUBLIC OF
                                                          :
ANGOLA; EMPRESA PÚBLICA DE
                                                          : No. 1:20-CV-03569-JPC
PRODUÇÃO DE ELECTRICIDADE, EP; and
                                                          :
EMPRESA NACIONAL DE DISTRIBUIÇÃO
                                                          :
DE ELECTRICIDADE,
                                                          :
                           Angola Defendants,             :
                                                          :
         and                                              :
                                                          :
GENERAL ELECTRIC COMPANY;                                 :
GENERAL ELECTRIC INTERNATIONAL, :
INC.; and GE CAPITAL EFS FINANCING,                       :
INC.,                                                     :
                                                          :
                           GE Defendants.                 :
----------------------------------------------------------x


                                          [PROPOSED] ORDER

       WHEREAS, on September 18, 2020, Defendants General Electric Company, General

Electric International, Inc. and GE Capital EFS Financing, Inc. (the “GE Defendants”) filed their

Motion to Dismiss (Dkt. No. 50);

       WHEREAS, on September 18, 2020, the GE Defendants also filed a letter-motion to seal

(Dkt. No. 49) their Memorandum of Law in Support of their Motion to Dismiss and various

supporting documents and exhibits pertaining to their Motion to Dismiss;
          Case 1:20-cv-03569-JPC Document 83 Filed 11/04/20 Page 2 of 3




       WHEREAS, on September 18, 2020, the GE Defendants filed a redacted version of their

Memorandum of Law in Support of their Motion to Dismiss (Dkt. No. 51);

       WHEREAS, on September 18, 2020, the GE Defendants filed a sealed, unredacted

version of the Memorandum of Law in Support of the GE Defendants’ Motion to Dismiss and

sealed, unredacted Exhibits 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 17, and 19 to the Orin Snyder Declaration

(the “Snyder Declaration”) (Dkt. No. 54);

       WHEREAS, on October 15, 2020, the Court held a telephone conference with Plaintiffs

and the GE Defendants and during which Plaintiffs and the GE Defendants confirmed that,

following a compromise between the parties, (1) the GE Defendants would withdraw their

Letter-Motion to Seal, and (2) the parties would meet and confer about redactions to the pricing

information contained in certain of the GE Defendants’ previously sealed exhibits to the Snyder

Declaration;

       WHEREAS, on October 28, 2020, Plaintiffs and the GE Defendants met and conferred

concerning redactions to Exhibits 5, 6, 8, and 9 to the Snyder Declaration and Plaintiffs indicated

that they do not oppose the GE Defendants’ requested redactions to those Exhibits;

       WHEREAS, on October 29, 2020, the GE Defendants refiled unredacted, publicly

available copies of the Memorandum of Law in Support of their motion to Dismiss and

unredacted, publicly available copies of Exhibits 1, 2, 3, 4, 7, 10, 17, and 19 to the Snyder

Declaration;

       WHEREAS, on October 29, 2020, the GE Defendants filed a letter motion requesting

redactions to certain commercially sensitive line-item pricing information contained in Exhibits

5, 6, 8, and 10 to the Snyder Declaration, it is hereby:

       ORDERED that the GE Defendants’ Letter-Motion to Seal (Dkt. No. 49) is withdrawn,




                                                  2
          Case 1:20-cv-03569-JPC Document 83 Filed 11/04/20 Page 3 of 3




       ORDERED that the redacted version of GE Defendants’ Memorandum of Law in

Support of Its Motion to Dismiss (Dkt. No. 51) shall remain on the court’s electronic docket

undisturbed and available to the general public,

       ORDERED that the sealed, unredacted version of the Memorandum of Law in Support of

the GE Defendants’ Motion to Dismiss and the sealed, unredacted Exhibits 1, 2, 3, 4, 5, 6, 7, 8,

9, 10, 17, and 19 to the Snyder Declaration (Dkt. No. 54) shall remain on the court’s electronic

docket undisturbed, available to the Court and the parties and unavailable to the general public,

       ORDERED that the GE Defendants’ Letter-Motion, dated October 29, 2020 (Dkt. No.

74) requesting redactions of confidential and commercially sensitive line-item pricing

information contained in Exhibits 5, 6, 8, and 9 to the Snyder Declaration, and reattached as

Exhibits 1 through 4 to the Ilissa Samplin Declaration in support of the GE Defendants’ motion

requesting redactions, is granted, and that these exhibits are so filed in the redacted form

requested by the GE Defendants.

       IT IS SO ORDERED.



Dated: New York, New York
                  2 2020
       November ____,
                                                       _____________________________
                                                       Hon. John P. Cronan
                                                       United States District Judge




                                                   3
